DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a structure for fastening vehicle components comprising an inner bolt having a through-hole; at least two slits; and an inner protrusion and inserted into one end of a weld nut; an assembly bolt inserted through the inner bolt and fastened to another end of the weld nut; wherein the assembly bolt is configured to push the inner protrusion outward and the inner bolt fastening part is configured to be expanded with respect to the slits to be compressed to the weld nut as required by applicant’s claimed invention as recited by independent claim 1.

Claim 9:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a vehicle comprising a vehicle body; vehicle floor panel; an inner bolt having a through-hole; at least two slits; and an inner protrusion and inserted into one end of a weld nut; an assembly bolt inserted through the inner bolt and fastened to another end of the weld nut; wherein the assembly bolt is configured to push the inner protrusion outward and the inner bolt fastening part is configured to be expanded with respect to the slits to be compressed to the weld nut as required by applicant’s claimed invention as recited by independent claim 9.

Claim 17:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a fastening structure comprising an inner bolt having a through-hole; at least two slits; and an inner protrusion and inserted into one end of a weld nut having a weld nut stopper and fixed to a vehicle panel; an assembly bolt inserted through the inner bolt and fastened to another end of the weld nut; wherein the assembly bolt is configured to push the inner protrusion outward and the inner bolt fastening part is configured to be expanded with respect to the slits to be compressed to the weld nut as required by applicant’s claimed invention as recited by independent claim 17.

Relevant prior art
The most relevant prior art attributed to Choi et al. (US 8,202,033 B2) discloses a weld nut configured to be fixed to a vehicle floor panel; an inner bolt positioned above and fixedly inserted into the weld nut; and, an assembly bolt inserted through the inner bolt and fastened to one end of the weld nut, wherein the inner bolt is configured to move in a height direction for step adjustment.  Choi fails to disclose or fairly suggest an inner bolt fastening part comprising a plurality of longitudinal slits and an inner protrusion formed at one end of a through-hole of the inner bolt in combination with a weld nut and assembly bolt as recited by applicant’s claimed invention.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a vehicle including the fastening structure as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726